March 13, 2015
                                    03-14-00621-CV

                                COURT OF APPEALS

                                   THIRD DISTRICT

                                   AUSTIN, TEXAS



                             FRANK SELIGER:      APPELLANT




                THE ETHIOPIAN EVANGELICAL CHURCH:               APPELLEE




                      An appeal from the County Court, at law number 2

                                       Austin, Texas

                             BRIEF FOR THE APPELLANT

                                       Frank Seliger

                                    2108 East Yager Ln.

                                    Austin, Texas 78754

                                      (512)619-3493

                               Representing himself: pro se



                 IDENTITY OF PARTIES AND COUNSEL:




Appellant/Plaintiff                                              f RECEIVED
                                                                J MAR 13 2015
Frank Seliger                                                   XSg"'
2108 East Yager Ln.

Austin, Texas 78754

Counsel for the Appellant:

Frank Seliger
Representing himself/pro se


Appellees/Defendant



The Ethiopian Evangelical Church

Counsel for the Appellee:

James Minerve

Minerve Law Firm, Attorney

115 Saddle Blanket Trail

Buda, Texas 78610




                                    Table of Contents

                                                                                        Page

IDENTITY OF PARTIES AND COUNSEL                                                             i

INDEX OF AUTHORITIES                                                                       ii

STATEMENT OF THE CASE                                                                      iii

   1.) A short statement regarding the fact that I am representing myself— pro se-- and I am

       seeking the Court of Appeals' patience and understanding.

   2.) A request: The opposition may try to confuse this appeal by bringing up the details of the

       case... unrelated to the improper actions and or errors of the Judge. If they bring up topic

       related to "Parol Evidence" or the issue of "Clarity " in the contract - it is an attempt to

      drag the Appeals Court into the minutia of the overall case— and a host of false

      assertions.
ISSUES PRESENTED                                                                         iv




  1.) Did the County Court Judge err— by inventing imposing an improper trial structure;

     designed to exclude pertinent evidence, to limit or entirely stop legal arguments and

     objections from the Plaintiff, Frank Seliger. If so... what was this structure... and how

     was it applied?

  2.) Was there a SPECIFIC document that Frank Seliger tried to submit to the court... and

     was that document improperly excluded by the Judge.

  3.) Why was that document critical to Frank Seliger's case?

  4.) Did the County Court Judge explain or justify the exclusion of the critical document (to

     the jury and the other participants in the trial). Was that explanation in accordance with

     the Texas Rules of Civil Procedure ?




STATEMENT OF FACTS                                                                      1



  1.) What does the Texas Rules of Evidence say- with regard to what evidence is "proper";

     and therefore should not be excluded from the evidence that the jury may consider?

  2.) Did the specific evidence that was excluded by the Judge in the trail... qualify as proper

     evidence—according to the Texas Rules of Evidence?




SUMMARY OF ARGUMENT                                                                         2

STANDARD OF REVIEW                                                                          3
ARGUMENT                                                                                      4

CONCLUSION (relief sought)                                                                    5

APPENDIX                                                                                      6

CERTIFICATE OF SERVICE                                                                        7



                                  INDEX OF AUTHORITIES




                                STATEMENT OF THE CASE



      1.) The Plaintiff wishes the court to understand that he is representing himself to the

         court in this Appeal as pro-se; Please excuse any errors I might make in this

         document... I will do my best to abide by the court's legal expectations as I

         understand them.

      2.) I sincerely respect for the Court's mandate... to limit its inquiry to evaluating

         accusations of Judicial impropriety and error... I will refrain from discussing the

         minutia and the very divergent legal arguments involved in this case. However, I am

         very concerned that my legal opponent (the Appellee's attorney) will not refrain from

         doing this.

      3.) An overview of the case: This is a contractual dispute between two parties. The

         contract is a lease agreement... that both parties negotiated and signed. I (the

         Defendant in that case) was the Leasee —and the Ethiopian Evangelical Church was

         the Plaintiff in that case... represented by their legal representative. The negotiator

         and the writer of the lease—was a woman named Lem Lem Berhane—who is part of

         the Church's administration. Lem Lem is not a native English speaker —and has no

         training in legal matters. Not being skilled in the language or the law.. .she lifted a

         leasing contract (almost verbatim from the web) from a web site called

         RocketLawyer.com. Lem Lem testified under oath that she faithfully put all of the
elements that both sides said they wanted (prior to the writing of the contract) into the

contract. How she accomplished this - was the main subject of 6 hour trial.

But... Before the dispute became formal... Lem Lem wrote a letter (I will henceforth

refer to it as "Lem Lem's Letter) to the Justice Court... and in that letter, she made

two statements that addressed critical topics that both parties agreed to (prior to the

writing of the contract. These statements are central to the Appellant's legal

argument in this dispute. That letter was entered into the court record when this

dispute was in the Justice Court. That letter in the record— followed the dispute as it

made its way into the County Court.



During the trial in the County Court (that is the subject of this appeal— when I tried to

enter Lem Lem's letter into evidence... Mr. Minerve (The Appellee's new legal

representative) strongly objected to the letter's introduction because it contradicts the

false—but effective -legal strategy that he has devised. Judge Phillips excluded the

letter. And the way he excluded it is so odd- and divergent from standardjudicial

protocol—that it deserves judicial review in the Appeals process.



Thejudical exclusion of evidence... which was so obviously and legally appropriate -

- forms the basis for this appeal.

                               STATEMENT OF FACTS

The court should note that I have not described the points of contention in the

disputed contract. That information is not relevant to this appeal. The foundation of

this appeal is the exclusion of the letter that Lem Lem Burhane wrote. With that

evidence, TheAppellant would have been able to show thejury that the primary
           witness and her lawyer were making false and misleading statements about the intent

           of both parties... when they entered into a contractual agreement two years earlier.

           These are the relevant questions that the court should consider:

           1.) How could Judge Phillips legally exclude evidence (Lem Lem's letter) from the

                 Jury's consideration when that letter was written by a person (Lem Lem Berhane)

                 authorized by the party (The Ethiopian Evangelical Church) to make a statement

                 concerning the subject in the dispute?

           2.) Lem Lem was tasked by the Church to write the disputed contract—and the

                 excluded letter. She was "the party's agent or servant concerning a matter within

                 the scope of the agency or employment, made during the existence of the

                 relationship."

           3.) The details of the letter (not allowed into evidence) pertain directly to the case

                 itself—and were critical to the Appellant... to counter the false version of the

                 agreement that the opposition was presenting to the jury.

           4.) It was a formal letter to the court. She knew that her statements would be

                 considered by the court.

           5.)    The letter was already in the court record: but it was submitted in the "Justice

                 court." The Justice Court Judge allowed that letter to be entered into evidence—

                 and it is currently contained in the court record. The Justice Court record was

                 transferred to the Civil Court when the case advanced to the County Court.


           These are the legal reasons why it was improper for Retired Judge Phillips to suppress

           that evidence. The Jury should have been allowed to consider it.


In The Texas Rules of Civil Procedure—in the Texas Rules of Evidence—(Under section 80 L
Section (e))

"Statements that are not Hearsay. A statement is not hearsay if:
Section (2) Admission by Party-Opponent. The Statement is offered against a party and is:


   A.) the party's own statement in either an individual or representative capacity;

   B.) a statement of which the party has manifested in adoption or belief in its truth;

   C.) a statement by a person authorized by the party to make a statement concerning the

       subject;

   D.) a statement by the party's agent or servant concerning a matter within the scope of the

       agency or employment, made during the existence of the relationship.


                                  SUMMARY OF ARGUMENT



The Appeals court may want to know the specific legal reason that Judge Phillips gave for

excluding Lem Lem's Letter. The answer is:


Judge Phillips gave no legal justification for suppressing that evidence.




If the Court will review the submitted excerpt from the Court Reporter's transcript... the court

will see that the above answer is substantiated.


These are the circumstances that led up to the Judge's improper suppression of evidence:


The trail started with the Judge calling the first witness to testify. The witness Lem Lem

Berhane is the representative of the Appellee... who is suing me. She can be described with

complete accuracy as a "Hostile Witness" to me. She is suing me and wants to win this case.

She is being coached by her lawyer to lie in court about the fundamental elements of our

agreement... and she is yielding to his counsel.


When the trial started, Judge Phillips did not allow any opening statements. (This judicial

structure was— in itself, detrimental to my case and I believe it to be improper).
 Because I was the Defendant... the Lawyer, Mr. Minerve was instructed by the Judge to call

the first witness. Mr. Minerve call the witness that I had subpoenaed... Lem Lem Berhane. The

Court should understand that Lem Lem Berhane hired Mr. Minerve to carry out this lawsuit

against me.   On that day in the County Court... They had a friendly, clear, well-rehearsed

interrogation. When Mr. Minerve concluded... the Judge did not allow me to call my first

witness. As person acting in my own defense... pro se... My preference for a first witness-

would have been myself. I have a right to act as witness and as legal representative. The Judge

had allowed no opening statements. At that time... the Jury did not even know what the case

was about and what the legal arguments were. But the Judge refused to let me testify. He

insisted that Lem Lem Berhane remain on the witness stand. He demanded that I question her—

—or he would dismiss her from testifying altogether. This threat was improper, unfair and

detrimental to my case. The jury (at the beginning of the trial) did not understand the case... and

I had not been allowed to give them my side of the dispute. They would not, and could not

understand the questions I was asking Lem Lem if they did not even know what the dispute was

about. The opposition had done a very good job of feeding them a lot of false information.


I protested repeatedly... but the Judge was adamant. He imposed a structure upon me that I can

only describe as... bizarre. I was instructed to present my side of the legal argument by asking

short questions to a witness, Lem Lem.


The problem with that is ... Lem Lem wants me to lose this legal argument. She is completely

hostile to my case... and is very reluctant to give clear or truthful answers—which might

contradict the testimony she had given 3 minutes earlier).

The exchange between the Judge and myself is reflected in the Court Reporters transcript... (it

begins on page 30) I am requesting that it will be reviewed bv the Appeals Court.
Throughout the period that Lem Lem was on the witness stand, The Judge worked very hard to

maintain the bizarre structure that I have described: (i.e. Insisting the Appellant question Lem

Lem—before the Jury had heard his side of the legal dispute.)


There were four tools that he used to impose the structure.


       1.) If I tried to explain something to the jury he repeatedly if I had a question for the

           witness.


       2.) If I tried to explain something to the jury... he frequently ordered me to "stop

           testifying."

       3.) If I tried to explain something to the jury... He frequently asked if the witness could

           "step down" and/or stated with great urgency and concern... that she needed to get

           back to work.


I was very desirous that the jury should understand my side of the legal argument... and the

Judge was very desirous that they should not.


I think it would be helpful for the Court to hear a description of Judge Phillips' "non-sequitur"

reasoning... because it illustrates his improper conduct and judicial error .


(This is recorded in the Court Reporter's transcript... Page 29... Line 7)


I continued to give the Judge reasons why I should be allowed to testify - before I questioned my

subpoenaed witness. And the Judge continued to block that request... then.. .(think he realized

that he did not have a strong enough justification...) because he very suddenly turned his

attention away from me and turned to Lem Lem (on the witness stand).

He asked her the following questions:


Judge Phillips: Are you employed?
Lem Lem: Yes.



Judge Phillips: Do you have a job.


Lem Lem: Yes I do.



Judge Phillips: Where do you work? (Starts on page 29... line 19 and goes through page 30)

 From Lem Lem's answers, Judge Phillips made the following NON-SEQUETOR conclusion:

Lem Lem works. Lem Lem has a job.           Lem Lem's needs to get back to her job. Nothing in

this courtroom should delay Lem Lem from getting back to her job.


Once he had that conclusion firmly in hand— he quickly turned his attention back to me. In the

next series of statements... He justified his insistence that I question the witness right now...

(because she needed to get back to work) and he strongly implied that he would dismiss Lem

Lem as a witnessall together if I did not beginaskingher questions... right now.

H made that implication —crystal clear.


The above is a description of the Judge's "Improper judicial structure" and the way he imposed
it—and the vailed threat that he used.


The otherimpropriety was the suppression of legitimate evidence. As I stated earlier... he did

not give any legal reason for suppressing Lem Lem's Letter.


This is anaccount of his actions (and the transcript will testify as to the accuracy of my
description:   (Page 58... Line 10 through 18.)

Lem Lem was on the witness stand at the time. I hadjust submitted the letter to be admittedas

evidence). Judge Phillips took a quick (5 second) scanof the letter...
He then said, "It's just the same thing she has testified today. It is a waste of time. Let's move

on to new questions."


When I objected ... Judge Phillips said, "She has given her testimony. The jury heard it. What

new questions do you have for her? She needs to go back to work. She says she needs to go

back to work.".



The above statement shows that Judge Phillips' "false urgency" technique... eventually evolved

into a full-blown falsehood. The truth is that Lem Lem never said that she "needed to go back

to work." ! You will not find that anywhere in the transcript. In fact... Lem Lem never

indicated if she even cared about going back to work. It is a safe assumption that most state

workers (Lem Lem works for the State) don't go back to work if the court session lasts into the

mid-afternoon. (Which this one did.) The transcript clearly shows that Judge Phillips invented

and then used this fiction repeatedly.. .to justify his improper structure.


What the above quote illustrates something unusual... The Appellant has described two

illustrations of "improper judicial conduct".


    1.) The Judge suppressed legitimate evidence (Lem Lem's letter).

   2.) He imposed an improper structure on the court.. .that was used to prevent the Appellant

       from presenting his side of the dispute to the jury.


     I have included a section of the Court Reporter's transcript with this Appeal (with highlights

   and comments) to speed the Court's review process. I did not include the full testimony of

   the witness Lem Lem Berhane... because I am aware that the Court of Appeals has a huge

   work load.. .and it is the Appellant's responsibility to condense the scope of review to the

   parts of the trail that indicate —judicial error or impropriety.
                                         CONCLUSION



Because ofjudicial error and impropriety, I was blocked from providing critical information

that (by every legal standard).. .should have been accepted as legitimate evidence in a trial.

Without that letter... I was unable to demonstrate that there were contradictions between the


witnesses stated testimony—and her written words. Her lawyers' emphatic and false assertions

... also could not be adequately disproven without that evidence.


As a consequence... the outcome of the trial was that Jury ruled for the Plaintiff... and against

me.




                                         RELIEF SOUGHT



The Appellate Court should throw out the verdict that greatly harmed the Appellant in the

County Court.     I am entitled to get a fair trial... and that has yet to happen.




                                  AND FINALLY....



Judge Phillips was a great help to me in filing this Appeal. He could have worked against it...

And if he had... it would not have happened.      I told the Judge that I enjoyed my experience in

his courtroom (despite the fact that I lost the case) because I got to see a brilliant old-school

legal scholar- obviously, a dedicatedpubic servant- exercise the power of the state. It was

painful for me to lose... but it was fascinating. AndI am confident that the Court of Appeals

will assist me in making things right.


The unfortunate by-product of any effective appeal is a harsh (but accurate) criticism of a

Judge's specific actions ... in a specific trial. Nothing more is asserted by the Appellant.

                                    APPENDIX:
      Included with this Appeal are the following:


          1. A copy of the relevant provisions of the "Texas Rules of Evidence"

          2. A copy of the Court Reporter's record... (the section which is relevant to this Appellants

              Brief—and which substantiates judicial impropriety.)

          3. Lem Lem's Letter to the Justice Court; The letter that Judge Phillips improperly

              excluded from the Juries consideration.


                                                        Most respectfully submitted:

       CERTIFICATE OF SERVICE

A complete copy of this document was
sent to the Defendant's attorney... by
certified mail.

                                                                 Seliger Pro se
Texas Rules ofEvidence         v^          \•         A "*~~~~/    \\s                       Page 24 of35


    (a) Statement. A "statement" is (1) an oral or written verbal expression or (2)
    nonverbal conduct of a person, if it is intended by the person as a substitute for verbal
    expression.

    (b) Declarant. A "declarant" is a person who makes a statement.

    (c) Matter Asserted. "Matter asserted" includes any matter explicitly asserted, and
    any matter implied by a statement, if the probative value of the statement as offered
    flows from declarant's belief as to the matter.

    (d) Hearsay. "Hearsay" is a statement, other than one made by the declarant while
    testifying at a trial or hearing, offered in evidence to prove the truth of the matter
    asserted.

    (e) Statements Which Are Not Hearsay. A statement is not hearsay if:

    (1) Prior Statement by Witness. The declarant testifies at the trial or hearing and is
    subject to cross-examination concerning the statement, and the statement is:

    (A) inconsistent with the declarant's testimony, and was given under oath subject to
    the penalty of perjury at a trial, hearing, or other proceeding except a grand jury
    proceeding in a criminal case, or in a deposition;

    (B) consistent with the declarant's testimony and is offered to rebut an express or
    implied charge against the declarant of recent fabrication or improper influence or
    motive;

    (C) one of identification of a person made after perceiving the person; or

    (D) taken and offered in a criminal case in accordance with Code of Criminal Procedure
    article 38.071.

    (2) Admission by Party-Opponent. The statement is offered against a party and is:

    (A) the party's own statement in either an individual or representative capacity;


1   (B) a statement of which the party has manifested an adoption or belief in its truth;

    (C) a statement by a person authorized by the party to make a statement concerning


    (D) a statement by the patty's agent or servant concerning a matter within the scope
    of the agency or employment, made during the existence of the relationship; or

    (E) a statement by a co-conspirator of a party during the course and in furtherance of
    the conspiracy.

    (3) Depositions. In a civil case, it is a deposition taken in the same proceeding, as
    same proceeding is defined in Rule of Civil Procedure 207.* Unavailability of deponent
    is not a requirement for admissibility.

    *[By Supreme Court Order, dated December 31, 1998, effective January 1, 1999, the
    reference to Rule 207 is changed to 203.6.]

    [DRAFTERS' COMMENT TO RULE 801

    The definitions in Rule 801(a), (b), (c) and (d) combined bring within the hearsay rule
    four categories of conduct. These are described and illustrated below.




http://wwvv.michaelariens.com/evidence/freandtrc/trcframe.htm                                    3/4/2015
                            *




                   1                                        CROSS-EXAMINATION


                   2   BY       MR.   SELIGER:


                   3             Q.      Do    you    want       to    be    called          Limlim?

                   4             A.      You    can       call    me    Limlim          or    Lemie.


                                 Q.      It    doesn't          matter?


                                 A.      It    doesn't          matter.

     (V»^ 7                                      MR.       SELIGER:              Okay.        Your    Honor,    I have     a

                       point of          procedure I'd like to                      ask you.           And that       is

 pchwe€A           9   that can          I wait ask and Limlim about all the things I

                       want to          ask her.           I actually paid for her to                         be a

               n       witness today.                 I need to explain some things to the

               12      jury and actually testify myself.

               13                                THE COURT:                 Well,       I would prefer that we

               14      have       a   witness        on    the    stand          once    because       it's    more

           ^re.15      economical             about       the    witness'          time.



 aw^l \16                                        MR.       SELIGER:

                       on my behalf first and then I will definitely ask her a
                                                                                 Yes.        I just need to          testify


 ^
               18      lot       of   questions.
 tylM-
                                                 THE COURT:                 Are    you employed?

                                                                                                      30




                                  THE    COURT:     For    the    State    of    Texas.         The


     2   whole state?             What department?

     3                            THE WITNESS:        Department of Aging and

     4   Disability Services.

     5                            THE COURT:        I'm sorry.           I can't hear you.

     6   I'm getting old.                Aging and Disability Services?

     7                            THE    WITNESS:     Yes.        Under    health         and   human


     8   service.


     9                            THE COURT:        Okay.        If   you have questions

    10   for    her,       I would prefer that you               ask them now so she can

    11   get    on about         her business.

    12                            MR.    SELIGER:     Okay.           I need to outline

    13   some inconsistencies before I start questioning her

    14   because       it's      not going to work          otherwise.

    15                            THE    COURT:     This    witness       is    on    the   stand.


    16   She's       your witness         now to interrogate.              Now       is   the time

    17   to    do    it.


    18                            MR.    SELIGER:     All    right.        Can       I make     a

    19   statement          first    before   I interrogate her?

    20                            THE COURT:        No.     But you can ask her

    21   leading questions.                You can bring it out by a leading

    22 question.                Isn't it true that . . .W^O^^T "Jvd^C^V                                 \
    23                            MR.    SELIGER:     Okay.           I'll take your lead

    24   and    I'll       do   that.

    25          Q.         (BY MR.      SELIGER)     Is Pastor Polis             (ph)       coming
V
                                                                                                                  31




 1   back?


 2          A.          He    is    outside.


 3          Q.          He's       outside?


 4          A.          Yes.


 5          Q.          Okay.        All right.              I am going to present a

 6   scenario to you                 of what          I remember             occurring and then

 7   intermittently                 I'm going to ask you                      if    you       agree that

 8   what     I'm saying is                   true.

 9          A.          Okay.

10          Q.          So    I'm going to go                through          a history             with    you

11   and then get              your       concurrence             on       this    information.

12   Okay .

13                                 Before       I do    that,          I    just want          to make       one

14   comment that              I have to be very                   careful          in       not    only the

15   interview but                 I always       have       to    be       very    careful          when    I'm

16   addressing the Church Board of                                Elders.           I have          to

17   remember           they are          the Board of             Elders.           They're

18   respectable,              wonderful          people,          but       I'm accusing them of

19   misstating              information.              So    it    sounds          very       confrontive

20   to do       that to the Board of Elders                                and to       —     also to,       you

21   know,       imply what              it    implies       that          they're       not       being

22   honest        or    they're not             telling          the       whole    truth.

23                                 And    in    this    case       that's          the       issue    is

24   that     --


25                                 THE    COURT:        Do    you          have    any       questions       for
                                                                                                                     32




 1   this    witness          or    can       she   st ep       down?

 2                             MR.       SELIGER:           I    do .


 3                             THE       COURT:       Please            ask    them.


 4                             MR.       SELIGER:           Okay .

 5          Q.      (BY       MR.       SELIGER)       So        do     you    remember          the       first


 6   time that          we met,          which was          to    talk        about       possibl      y       my


 7   renting the property                      from   the        church?


 8          A.      Yes.


 9          Q.      Okay.           And that there                was     some       agreement             there


10   that maybe          you would consi der doing                            that.        And    so       we       had


11   a meeting,          you       and    I and F astor               Polis,        who    was    th e

12   pastor of the church at                        ti e time,           and    we    met    toge ther               at


13   the old       church          on Capitol         Street.             And       that's       how       I


14   found you.           And do          you remember the circumstances                                   of


15   that    --


16                             MR.       MINERVE:           Objection,              Your    Honor

17   Relevance.


18                             MR.       SELIGER:           It's        very    relevant.              /^e're


19   building       a    contract.

20                             THE       COURT:       I'll        overrule           for    now.           We


21   met,    the    three          of    us    --

22                             THE       WITNESS:           To    sign        the    contract,             w e      met


23   at   the church.               So you          came and signed the contract.

24   That's       what    I    do       remember.


25          Q.      (BY       MR.       SELIGER)        We       met     there       and    we
                                                                                                                33




 1   discussed.              And    the    circumstances                were that            you    had this

 2   property          and you          were    actively          trying to          sell      it    at    the

 3   time.        It    was    on Craigslist                and       I approached you because

 4   I found it          on Craigslist and you were trying to sell                                             it.

 5 A. I put       it    on Craigslist to sell                     or       rent.        That

 6   was    how    it    was       posted actually,                   rent    or   sell.           So not

 7   exactly       actively but                pass    .

 8          Q.         You were          trying to sell                it    and   I approached you

 9   and said          let    me    rent       it   from you           instead.             And so       there

10   was    a discussion                amongst       the       church.        Did they            want    to

11   let    —     they weren't actively trying to rent the

12   property?

13                             MR.       MINERVE:           Your       Honor,      this       is    --

14   object       to    parole evidence.

15                             THE COURT:              I haven't             heard      anything yet

16   that       has anything to do with parole evidence.

17                             MR.       SELIGER:           I'm       just    trying to            get    --

18                             THE COURT:              You       had    it    posted         for    rent       or

19   for    sale.        He    said he'd            rent        it.     You    had      a    meeting.           He

20   signed a          contract.

21                             THE       WITNESS:           Correct.


22          Q.         (BY MR.          SELIGER)           We    didn't       sign      a    contract

23   immediately because they had                               a demand.          And       the demand

24   from me was             they said we're actively trying to                                    sell    it.

25   We might          build on the property because we                                 are outgrowing
                                                                                                                       34




 1   our    church          and    we       need    to    move    from       our       church.


 2                                THE       COURT:        Is    that       true?


 3                                THE WITNESS:                 What    we    discussed orally,                         I

 4   don't       exactly remember,                   but we did             --    I did post                it for

 5   rent    or       sell.        And       I mentioned          to you          when       we're          ready

 6   to    build,          we might          tell    you       to move       out       or    if       we    decide

 7   to    sell       it    and make          more money          to       build       another             church,

 8   we might          -- we have             two options,             but       it's       not       for me to

 9   decide.


10          Q.         (BY    MR.       SELIGER)           We    discussed             both          of    those

11   and we discussed that there were certain things the city

12   might       demand from you                   if you decided to build on the

13   church -- on the property.                                The city was             going to have

14   to,    you       know,       require all             kinds       of    building codes                      and

15   various          other things.                 There's       all       kinds       of       things          that

16   were going             to have to happen                   for that          to happen                or you

17   might       get       a buyer.

18          A.         Could       be.


19          Q.         You could get                a buyer very             quickly.                 I mean,

20   you    don't          know because you're                   advertising                it       for    sale

21   also.        So the demand for me                         from you,          if    you're going to

22   lease this             property,          demand          from me       to the          church was                I

23   have to agree to move.                          So    I didn't          have any guarantee.

24   It    would       have       --    I    would       have    to    move.           And       I    had       to


25   agree       to    that.           And I said,             Wait.        This       is    part          of    our
                                                                                                                                      35




 1   discussion.                   I said,             the p roblem               I    have           with       that       demand


 2   is    that         I    have    two          thousan d         appliances                r       dishwashers,                and

 3   r ef r i     gerators          and that             fit s      very          nicel y             on    a    two-acre


 4   property.                It's       not a big             deal          if       you     h ave         200


 5   appliances on a t rfo-acre                            p roperty


 6                                  THE       COURT:           Do       you       have        any questions                      for

 7   this         lady or          can    she          step down ?

 8                                  MR.       SELIGER:              I    do,          sir .


 9                                  THE       COURT:           Please             ask .


10                                  MR.       SELIGER:              Okay .

11            Q             (BY    MR.    SELIGER)               So      I    said,           I       need       something

12   from         the       church.           I    need    three             months'              notification                   in


13   order         to       move    all       that       stu ff         if    I       had     t   o    move          at    any

14   t ime .        And you          said,             Okay.        We ' 11           give        you       the

15   three -month                 notification.


16                                  THE       COURT:           Is       that          true •p


17                                  THE       WITNESS:              We       mu st      have           discussed             about


18   that         and       that's       the       reasor        that         I       was     g   iving you                a heads

19   up.


20            Q             (BY    MR.    SELIGER)               The         heads          l p       is    the


21   three -month                 notif icat ion.                So      the          heads           up,       as    she    put

22   the      h   eads up,          isn •t         a    text


23                                  THE       COURT:           This          is       spea k      ing.           You're

24   gi vin g       speeches             to       the    j ur y.         Thi s         is     the          third          time


25   I ' ve       interrupted             - -
                                                                                                                                      36




 1                                      MR.        SELIGER          :        Okay          I'm trying.                    I'm not

 2   used       to    this.


 3                                      THE        COURT:               --    to     tell      you     that          this       is

 4   the    witness                we       want        to    hear           from


 5                                      MR.        SELIGER          :        Okay

 6                                      THE        COURT:               If    you       have     questions                for    her,

 1   we'd       love       to          hear        her       answers.


 8                                      MR.        SELIGER :                 All     right,       sir.           I'm sorry.

 9   I'm    not       real             good        at    this       ,       but    I '11      work     at      it.


10          Q.            (BY          MR.       SELIGER)                   Okay .       So    the     point          of    this

11   whole       discussion                      that        I 'm       trying to get                at     for       the

12   witnes s         is       th at         - -       and    I     believe             we've     got       agreement                on

13   this,       Lemie,                is    that        this           discussion             occurred.                  The


14   church          had       a       demand           because              they       had    pressures              to    move

15   and    to       find          a    place to move                        to.        They had          not        selected a

16   church          to    move             to          They        night          b uild on the property or

17   they might                se 11         the property.                         It    was     all      in     a    flux at

18   that       time.              Y ou      h   ad     a demand              I needed to              move          at    any

19   time       because,                you        know,          anything              could     happen.                 And    I

20   had    a    demand                that        I    need        a       three -month          notification                   to


21   move       all       my       a ppliances.                     Ihat ' s         assentially               what        it    was

22   as    far       as    our          neg otiation                    goes .          Isn't     that         correct?


23    AA.                 As       I    men      tioned           earlier,              it's     all      on     the


24   contract.                 I       --    y   du     know,           I    wrot a      whatever           we       discussed


25   on    the       contract.                     And       the        contract           has    proceedings                   from
                                                                                                                             37




 1   what     we     sai d            because           I don't       exactly remember the

     discus s ion             at       that        time;       however,          I do       remember             trying
 2

 3   to    pu t    all        what          you     said       on    the    paper.

 4           Q.       Ok ay.                Now ,       you    have       testified,             just       now,

 5   es sent ially agreed to what                                   I said,          right.           But       you    have

 6   testified            j ust            now     that       you    would put             all       that       on    paper

 7   and     on    the        cont ract                  And that          was       the    agreement                after

 8   we    said      yes          we       agree to these                 terms       that       you       would put

 9   thi s    in     the          con      tr ac t.       Is    that your testimony?

10 A. I       said          on     the    contract          three          months          before       we


11   sell     th e    proper ty.                    That's          because          you    wanted

12   three        month       s   .



13           Q.       Ok ay .               Now    , you       are testifying that                         you put our

14   agreement            into             that     --    into       the    contract?


15           A.       Sa y            ag ain .


16           Q.       It          is       your     testimony today under                            oath that          you

17   went     back        -   - actually,                 we    left       and another day                      we met.

18   This     is     just             --    you     recall,          we    said,          Okay.        You       have

19   this     condit ion .                    I    have       this    condition.                 We'll          put    this

20   in    the     contract                       You    come       back    another             day.        I    think       it

21   was     the     day          aft er      .     And       I'll    have       a    contract             drawn       up

22   for     you     and          we       can     sign       it.     And    then          we    met       the next

23   day     to    sign           the       con    tract.           You    had       to    write       a    contract.


24           A.       We          were        ac   tually       communicating                   on    the       phone

25   especia lly with                       me .        And the       very       day       I saw you             is    when
                                                                                          38




 1   we signed the contract.

 2          Q.     Oh,    okay.        Okay.     Then I have a miss memory,

 3   but we talked about it                  and then you drew up a

 4   contract      --


 5          A.     Yes.


 6          Q.     --    that     stated our         two    conditions?

 7          A.     Correct.


 8          Q.     Okay.        All right.           So it's your testimony that

 9   you put these conditions in the contract?

10          A.     The    conditions          that    we    discussed   are   on    the


11   contract.


12          Q.     Okay.        What    if    I can show you that you didn't

13   do    that.     What    if    I   --


14          A.     You    should       have    told    me    then.


15          Q.•    I have to confront you,                   but you didn't do what

16   you said you would do.

17          A.     You should have told me then before you signed

18   the contract.           Before you sign the contract,                    you could

19   have    mentioned       that.


20          Q.     Okay.        But if       I didn't understand that -- you

21   didn't at       the time,         but    I can show you that.            But

22   anyway,       I want to show you some evidence that I hope

23   will prove that you didn't do what you said you would

24   do.     Okay.       So let me do that real quick.

25                          All right.          So    it's going to be        up here on
                                                                               39




 1   this screen here.              Now,     I'm going to   just talk about   it.

 2   And let me        look at that.          And I want to try to get your

 3   agreement,        just as Mr.         Minerve tried to get your

 4   agreement,        that this is          this piece and that is that

 5   piece.

 6                           And you all have seen the evidence through

 7   Mr.   Minerve's         stuff.     But    it's very good to take a

 8   harder     look    at    it.


 9                           THE COURT:       What question do you have for

10   this witness without making a speech to the jury between

11   every question?

12         Q.     (BY MR. SELIGER)              Is this the lease agreement,

13   the top part that says the term as you saw in

14   Mr. Minerve's presentation?                  That's the top part of

15   lease.      Do you see the term?              It says this lease will

16   begin on July 1st, 2012,                 and will terminate on June 30,

17   2013.


18         A.     Yes.


19         Q.     That's a one-year term,              right?

20         A.     Yes.

21         Q.     That       was    in the    lease?

22         A.    Yes.

23         Q.    Pretty clear?

24         A.    Yes.

25         Q.    Okay.         This is in the lease.            I did this so the
                                                                                          40




 1   jury could really focus in on this.

 2                      Now that         says --    I'd read from it.

 3   Notwithstanding any provision of this                       agreement,

 4   landlord may terminate this agreement upon —                             it says

 5   zero days,     but it's actually three months'                      written

 6   notice to the tenant that the property has                          been   sold.-

 7                      THE COURT:          This    is    not the copy of the

 8   lease?

 9                      MR.    SELIGER:       That       is the copy.

10                      THE COURT:          Well,    that's not the copy of

11   the   lease   that's     not   in    evidence.

12                      MR.    SELIGER:       Yes,       I didn't       show a copy of

13   the copy.

14                      THE COURT:          What does       it    say on the       lease,

15   on the -- whatever page that              is?

16                      THE    WITNESS:       Where       did    this    come   from?


17         Q.      (BY MR.    SELIGER)       That    came       from

18   rocketlawyer.com,         which is      what you lifted the lease

19   from.

20                      THE    COURT:       Let's    deal       with    the   lease   that


21   we all signed rather than --

22                      THE    WITNESS:       Yeah.


23                      THE COURT:          -- an    imaginary lease.              What

24   does the      lease here say?          Notwithstanding any other --

25   the caption is      under -- it says            19.        Termination upon
                                                                                     41




 1   sale of the property.

 2                             MR.    SELIGER:     Yes.


 3                             MR.   MINERVE:      Yes,   Your Honor.    I object.

 4   That's      not     the    lease.


 5                             THE COURT:        Termination upon sale of

 6   premises.           There it       is.     Why don't you read that to us?

 7                             THE WITNESS:        Termination upon sale of

 8   premises.           Notwithstanding any other provision of this

 9   lease,      landlord may terminate this lease upon

10   three months'             written notice to tenant that the premises

11   have    been      sold.


12          Q.      (BY MR.          SELIGER)     Okay.    Do you remember

13   formulating the lease,                   the source for the   lease?    If you

14   look on the evidence that was                   entered by Mr.     Minerve,    at

15   the very bottom of this                   lease it   says rocketlawyer.com.

16   It's    relevant.

17          A.      Yes.


18          Q.      Do you remember that?

19          A.      Yes.


20          Q.      That's the home page there?

21          A.      It    could       be.


22          Q.      Okay.

23          A.      You can have a contract.                Different   lawyers on

24   web site,         you can        . . .

25          Q.      Okay.        That's where that lease came from.            It
                                                                             42




 1   says it      on the lease here.

 2                        And let me show the jury this.         When you

 3   go to rocketlawyer.com --

 4                        THE COURT:       Why don't you just ask this

 5   witness a question.

 6         Q.      (BY MR.    SELIGER)      When you go to

 7   rocketlawyer.com,         they don't allow you to write a lease,

 8   do they?       They just ask you questions.         It's just a

 9   bunch of questions.             As you answer the questions,     then

10   the lease is formulated from those questions.                 Is that

11   what you recall?

12         A.     They have different formats for us to prepare

13   agreements for different reasons.              There is   a form that

14   you   just fill out.

15         Q.     So you don't really write the lease?

16         A.     You can edit it.          You can write it up.    You can

17   edit everything.          You can edit it.      You can write it up.

18         Q.     Okay.

19         A.     And they give you guidance as well.           And you

20   can   call   them and     ask   as   well.

21         Q.     Okay.      That's a good point.

22                        Did you edit the lease at all?

23         A.     Obviously,     yes.

24         Q.     Okay.      Did you -- what did you -- what is your

25   testimony that you changed in the lease from
                                                                                                         43




 1   rocketlawyer.com other              than       just       the    very       little words?

 2          A.    RocketLawyer          has    a    template          —

 3                        MR.    MINERVE:           Objection.                 That's

 4   (indiscernible),           Your    Honor.

 5                        THE    COURT:        I    overrule.


 6                        What did you             change was             the question.

 7                        THE    WITNESS:           I    wrote       the       lease.


 8          Q.    (BY MR.       SELIGER)           I know       you       wrote       it.

 9          A.    It's    a    template.           They don't             give       you

10   everything.         There is       a template             that       you would need to

11   consider.      And       I considered -- whatever we                            agreed that

12   day    I considered should be                 in    the    lease,          I put       that

13   down .


14          Q.    Okay.        Now,    I want       to ask       you       something very

15   specific.      It's very          general.           Let    me       ask    you       something

16   very     specific    in    this    question.

17                        I've    read    this          lease    and       I    can't       find


18   anything that        you    changed       in       this    lease          other than          the

19   very     basic questions          that    they       asked,          which       is    -- the

20   question     they asked is:              Who's       the    tenant?              Who's       the

21   landlord?      What's       the address?                 When    you       do    that,       then

22   they make     the    lease.        And    I can't          find       anything          in    this

23   lease that you've           changed other                than rocketlawyer.com

24   format.      Even    the    termination             of    the    lease.           And    we    —


25   and you have testified that                    we    both agreed that if                      they
                                                                                                                                44




 1   sell    the          prop er ty           or    if    they          build on the                property,             you

 2   have    testifie d                  th at      none       of    that          is    entered          into


 3   rocketlawyer.                  com     lease.             Even       that          termination                clause


 4   which       I    will          show       you       right       now       —        which    I    3 ust         showed


 5   you,    it       says,          How       many day's                notice must             be given             to the

 6   tenant          if       the    pro perty            is    sold the                lease will             be

 7   terminated.                    And     then you put                  that          in there.              And    then


 8   it    says,          will       you       be    allowed             to    terminate             th e      lease       if


 9   the property                   is    sold or          conveyed during                      the       lease       term.


10   And    it       says?

11                                   MS .      FLETCHER:                 Your       Honor,       we       obj ect      to

12   the    narrative                     We     need a question.

13                                   THE       COURT:           Actually,                there's          no       quest ion.

14                                   Do     you want            to know any                information                from

15   this    1ady or                can     she go         back          to    work?

16                                   MR.       SELIGER:              Yes,          sir.

17          Q.            (BY       MR.     SELIGER)                So    that's          the

18   rocket lawyer.                 com.         And      the       question             I've    got          for you,          if

19   you    look          at       that,       you       remember             writing          it?        The       only

20   variation                on    this       very       complicated agreement                               that    we


21   entered          into,          the       only alteration                      —     if    you       look       behind


22   you,    Lemie.                 The     only alteration                        you    made       or       terminat ion


23   upon    civil             proper ty            is    the       three          month       that       I    asked       for.


24   That's          the       or   ly    thing you             changed on                the entire                lease.

25 A. I    don't        say      this       is       the       only    thing.              I    have
                                                                                                                       45




 1   edited everything.                          So it    came -- this came up from the

 2   template       •




 3          Q.          Can       you    look      at the          lease         and       point      to

 4   somethin g             that       you   put       in here         --

 5 A. It       doesn't         matter.           This         is   the        lease      document


 6   and    this        is       what    I go by.

 7          Q.          No,       it    does      matter,          Lemie.

 8          A.          I'm not          sure which               part      I    changed,            but    I   have

 9   used     the       templates to write                        the agreement.

10          Q.          I    --


11 A. I used the template to write the                                         agreement        in

12   here .


13          Q.          But you didn't put our agreement                                         in here?         Did

14   you    put     our agreement                  in here?

15          A.          What       do    you      mean?

16          Q.          I mean,          I thought            for      —        I have been thinking

17   for    half        a year          now that you put                    our agreement                  in here

18   but    last        night          I discovered you didn't put our agreement

19   in    here.


20          A.          Too       bad.       I    think       I    did.          And       I    think      that's      --


21          Q.          Where          did   you put          it?

22          A.          You read it               and you signed                     for       it.    Whatever we

23   agreed       u pon          was done         at    that       time.             And you had time to

24   see    if    this           needed to         be    put       in,      and       I could         have

25   correcte d             it    if    that's         what       we   agreed upon.
                                                                                                            ;




 1         Q.      Is       your testimony that you did not                           put -- that

 2   you --      I think --             are you testifying that you didn't put

 3   our agreement            in the          lease and you're saying too bad?

 4   You   read    it       and    too    bad?


 5 A. I did not             understand your               question.           Can you

 5   repeat      the question?

 7                            THE COURT:             Yeah.        That's       too many double

 8   negatives         in    it.        The   best       you    could,    did    you       put      the

 9   agreement         into the          lease?

10                            THE WITNESS:                I did put,          to the best of my

11   knowledge,         what       we    agreed upon.             To    the    best       of   my

12   knowledge,         yes .

13         Q.      (BY MR.          SELIGER)             Can you point          out       to our

14   agreement         in this          lease    for the         jury to       hear?

15                            THE COURT:             The       whole    lease    is       your

16   agreement.             What part of            it    do you want her to explain?

17         Q.      (BY MR.          SELIGER)             The    agreement       that       I

18   described         is that          you   had    a    condition       for    leasing the

19   property to me               that    you've         testified,       that       if    you      sold

20   the property or               if you       needed to         build the          property,            you

21   would      need me       to    leave       immediately.

22         A.      Yes.


23         Q.      And       I said,          I need      you    to    agree    to    a

24   three-month notification.                           Can    you    show me       in    the      lease

25   where      that    is?
                                                                                                           47




 1          A.        You mean       other       than where               it    says       termination

 2   of    the   1   ease .



 3          Q.        Yes,    other       than       that.

 4          A.        That's       the only piece.

 5          Q.        Is    that    it?


 6          A.        That's       the only place.

 7          Q.        That's       it?


 8          A.        Yes .


 9          Q.        Okay.        Let me ask you                  a question.

10                            MR.    SELIGER:              I   need       to    enter       some


11   evi dence             I don't       need to enter                  stuff       that's       already

12   been    en t    ered so       let me       get       this      correct          here.

13                            Do    I need to             hand this            to    the    jury also?
     *



14                            THE    COURT:           What         is    it?


15                            MR.    SELIGER:              Exhibit.


16                            THE COURT:              Not      yet       it's       not.

17                            MR.    SELIGER:              Okay.

18                            THE    COURT:           Mark         it.        Have    some       witness


19   identif y        it.     Then       offer       it    into         evidence.


20                            MR.    SELIGER:              Okay.

21                            MR.    MINERVE:              Can      I    see    a    copy?

22                            MR.    SELIGER:              Yes,         sir.        Give    you    this

23   one



24                            Judge,       do    I    hand         you    a    copy?

25                            THE    COURT:           No,      I    don't       need       it.
                                                                                  48




 1                        MR.    SELIGER:     Okay.

 2                        THE COURT:        M-I-O.     Mark,    identification,

 3   and    offer.

 4                        MR.    SELIGER:     Okay.

 5          Q.       (BY MR. SELIGER)        Lemie,    in the contract,      let's

 6   go    to page --

 7                        MR. MINERVE:        Okay.        Your Honor,   I object.

 8   This    --


 9                        THE COURT:        He hasn't offered —          you don't

10   get to object until he offers.

11                        THE COURT:        What's your question for this

12   witness?


13                        MR. SELIGER:        Okay.

14          Q.       (BY MR. SELIGER)        My question -- Lemie, if you

15   will    look at the contract.            Look    at    the second to the

16   last page.         It says "notice" on the second to the last

17   page.         And all this is is a photocopy of that lease

18   agreement.

19                        THE COURT:        Where does it say "notice" on

20   the next to the last page?

21          Q.       (BY MR. SELIGER)        It says "notice".

22 A. I don't    see that.

23                        THE COURT:        We heard that,       but we don't

24   see    it .


25          Q.       (BY MR. SELIGER.)       Okay.     It says -- you see
                                                                                     49




 1   landlord or tenant?                 You see any addresses there?

 2          A.         Landlord.


 3          Q.         Okay.     It's the wrong contract there.

 4                             MR.    MINERVE:     What page are we on?

 5                             THE WITNESS:        The last page,     actually.

 6                             THE COURT:        We are on the signature page,

 7   she and I are,             because that's what we are looking at.

 8          Q.         (BY MR. SELIGER)           Okay.    You're looking at it.

 9   Let me get this up for the jury here.                        I don't have

10   it    --


11                             MR. MINERVE:        Your Honor,     we're referring

12   to the lease.              But this piece of paper here,             I'd like to

13   know       what   this     is.


14                             MR. SELIGER:        It's a copy of -- directly

15   taken from the lease, a photocopy taken directly from

16   the    lease.


17                             MR. MINERVE:        That is not true,      Your

18   Honor.


19                             MR.    SELIGER:     Yes,   sir,   it is.

20                             MR. MINERVE:        He's offering -- I object.

21   It's not.          You have the lease in front of you.                 This is

22   not in the lease.                 This is not part of the lease.

23                             THE COURT:        What page is it on?

24                             MR.    SELIGER:     Let me see his lease.         I

25   could tell you.
                                                                                       50




 1                         THE COURT:       May I see that lease?

 2                         MR.   SELIGER:        It's in my lease.          He didn't

 3   photocopy it.             It's in my lease that I signed.               It's not

 4   in   his.    Mr.     Minerve    left   it    out.

 5                         THE COURT:       It's    not    in   this    exhibit   so'we

 6   don't    have   it    before   us.

 7                         MR.   SELIGER:        Okay.     I will have -- he's

 8   deliberately left out a page of this lease.                          It's not

 9   there.      I'll have to dig up my original lease.

10                         Can I have a minute to dig up my original

11   lease?      It's     in   there.


12                         THE COURT:       And your original lease is

13   crossways like this one.               It's landscape,            not portrait.

14                         THE COURT:       Okay.        Let's let -- give you

15   time to put that thought together.

16                        Nellie,       I need you to come in and give

17   these jurors a little orientation.

18                         You may step down,            ma'am.    We'll need you

19   back here at 1:15 so we can continue asking you

20   questions.

21                        THE WITNESS:           Okay.

22                        THE    COURT:     1:15.

23                        THE WITNESS:           Okay.     Thank you.

24                        THE    COURT:     Sir?

25                        MR. SELIGER:           That's the original lease.
                                                                                        51




 1   And    it's   in   there.


 2                        MR.    MINERVE:        I need a copy of that.

 3                        THE COURT:        Yeah there's a page.

 4                        Jurors,      if you please go with Ms.              Ojeda.

 5   She will give you a little information.                        And then you're

 6   on for lunch and then we'll see you back at 1:15 ready

 7   to    continue.

 8                        (Jury excused for lunch.)

 9                        THE COURT:        At       the bottom of page 3,        there

10   is    a sentence that doesn't have an ending.                     It   is

11   continued on the top of page 4,                    the information that

12   Mr.    Seliger gave me.           So there we are.

13                        MR.    SELIGER:        I   think   Mr.   Bierwirth     left

14   that    information        out.

15                        THE COURT:        Probably so.           Okay.    Here is

16   your stuff,        Mr.    Seliger.     We'll see you at          1:15.

17                        (Court in lunch recess.)

18                        THE    COURT:     Good      afternoon.

19                        All right.        We are back with the witness.

20                        Yes,    sir,    pick up with you were.

21                        MR.    SELIGER:        Thank you.

22                            CROSS-EXAMINATION         (CONT.)

23          Q.     (BY MR.      SELIGER)     Lemie,       I'd like to continue

24   with this discussion that we were having about our

25   contractual agreement which was we agreed,                       both parties,
                                                                                      52




 1   that if you build on the property or if you end up

 2   selling the property that you would give me three-month

 3   notification and               I would have         to move   and that   could be

 4   at any time.             It could be -- do you remember?                 It could

 5   be   a    month    after       I    moved   in.

 6                            MR.       MINERVE:       I object,   Your Honor.

 7   That's.not what she had agreed to and she did not say if

 8   the property was built on.

 9                            THE COURT:           If she sold —      if you all

10   agreed that you would give him three months'                         notice if

11   you sold the property so he had three months to move and

12   that could have happened in the first month of the

13   tenancy.

14                            THE       WITNESS:       Correct.

15                            MR. SELIGER:             Both.   Selling or if they

16   decide to build on the property.                          She has already

17   testified         to   that.


18            A..     Building the property.

19            Q.      (BY MR.       SELIGER)        I'm sorry?

20            A.      No.     It's according to the paper,              to the

21   contract.


22            Q.      Okay.     But do you recall,             after we agreed to

23   that,         that you said that you would put that in the

24   contract?

25            A.     No.
                                                                                         53




 1          Q.        But you said that you would put our agreement

 2   in    the    contract?


 3          A.        Yes.        I told you that I will put it in the

 4   contract,         what       we   said.

 5          Q.        And then I'm trying to make the point where is

 6   it in the contract.                  If you put it in the contract,

 7   where       is   it?


 8          A.        We didn't say word by word,                  you know,    but we

 9   agreed to put -- we agreed to have a contract and that's

10   what    I put.

11          Q.        Where is this agreement in the contract,                     Lemie?

12   That's what I'm asking.

13 A. I don't remember what we orally discussed --

14   the    details         of    what   we    discussed    oral.

15          Q.        Of course.          But where is it in the contract,

16   our agreement?                Can you find it         in the contract?

17                               THE COURT:      About     three    months'    notice?

18                               THE WITNESS:       The    three months'       notice.

19                               THE COURT:       Is that the agreement you're

20   asking about?

21                               MR. SELIGER:      What we agreed -- both

22   agreed to,         that she just testified to,                  that we had this

23   agreement.             Where is      it in the contract?

24                               THE COURT:      The agreement about the three

25   months' notice is what you're asking about?
                                                                                              54




 1                            MR.    SELIGER:        No.


 2                            THE COURT:        The entire contract is your

 3   agreement.            What part of        it are you asking her about?

 4                            MR.    SELIGER:        I'm asking her about the

 5   agreement that I would have to move at any time if they

 6   found a buyer for the contract or if they decide to

 7   build a church on the property.

 8                            THE COURT:        We know that endlessly to

 9   build       a   church.


10                            THE WITNESS:           Under termination upon sale

11   of premises.

12                            MR.    SELIGER:        It's not in there.            I agree

13   it's    not      in   there.


14                            THE   COURT:      To    build    a   church   is    not    in

15   there.          Buyer is in there.

16          Q.        (BY MR.       SELIGER)     Okay.        Where is it?

17          A.        Under termination upon sale of premises.

18          Q.        Okay.     So turn on the screen here.                  And,       Lemie,

19   you'll see that it has the question from

20   rocketlawyer.com.                And then -- that's what it looks like

21   when they ask.you that.                   And then this is what it                 looks

22   like in the -- before you fill in the blank.                                Is that

23   what you're saying represented our agreement?

24          A.       What I'm saying is what is represented here is

25   what I edited and presented to you.
                                                                                        55




 1                      MR.   SELIGER:        So    I    would      like   to   enter

 2   Exhibit   1.


 3                      And I don't hand you a copy yet?

 4                      THE COURT:       What is it?               Have her identify

 5   it .


 6                      MR.   SELIGER:        It is a -- it's just a

 7   lifting of the contract .-- a highlight of the

 8   termination agreement.

 9                      MR.   MINERVE:        Your       Honor     --

10                      THE   COURT:     As    it       is?

11                      MR.   SELIGER:        Exactly.             It's just lifted

12   from the photocopy.

13                      MR. MINERVE:          It's a provision that

14   appears to mirror a provision in the contract.

15                      MR.   SELIGER:        No.

16                      MR. MINERVE:          That was signed and agreed

17   to.    But it's collateral.          It's something else.                     Why is

18   this   relevant?


19                      THE COURT:       What       does      it   look    like?

20                      MR. SELIGER:          It's straight from the

21   contract.      It's a photocopy from the contract.

22                      THE COURT:       Termination upon sale of

23   premises.      Notwithstanding any other provision of this,

24   landlord may terminate this lease upon three months'

25   written notice that premises has been sold.
                                                                                                                 57




        1   agreed to so you're going to                           have to find that

        2   information            someplace else.

                                     Do    you    have       any    new questions             for    her?

        4   We've chased this around the block enough.

                                     MR.    SELIGER:           Okay.        Thank       you.

                                     All    right.           I want       to enter       this       into

        7   evidence.


                                     THE COURT:              Why    don't       you    not    show    it    to

            the jury until            it comes into evidence,                         please.        Why

       10   don't       you take it         down off the screen until                         we decide          if

       11   it's    admissible            evidence.


                                     MR.    SELIGER:           Okay.

                                     THE COURT:              Thank       you.     Now,       what    question

       14   do   you have          for the witness?



to*.
                   Q.        (BY MR.       SELIGER)           The    question          for    the    witness:

       16   Did you write a letter to the court explaining this case

       17   to the court when you declined to observe -- you were

            subpoenaed to come to                  court       and you          couldn't       come    to

            court       or   you    declined       to    come       to    court       and you       wrote    a

            letter of explanation of why you did not want                                       to come to

            court       and you      explained          in    that       letter what          our

            agreement         was    in    that    letter?

                                    MR.     MINERVE:           I'm going          to    object.

                   Q.        (BY MR.       SELIGER)           Did you       write       that?

                                    MR.    MINERVE:            I'm going          to    object,       Your
 1   Honor,    because what he       is    asking is         questioning the

 2   witness about a writing,             which is       collateral to the

 3   contract,      that he wishes to        use to       interpret the

 4   contract     when   the    contract    is    clear.


 5                       THE COURT:        May I see it?

 6                       MR.    MINERVE:     Yes.

 7                       MR.    SELIGER:     It    has    direct      relation     to

     this case.       Total relation to           this case.          She explains

 9   --   look at    that   star there,      Judge.

                         THE COURT:        It's    just the same thing she's

11   testified today.           It's a waste of          time.       Let's move on

12   to new questions.

13                       MR.    SELIGER:     But you agree she testified

14   to   that?


15                       THE COURT:        She has given her testimony.

16   The jury has heard it.           What new questions do you have

17   for her?       So she can go back to work.                    She says she

18   needs to go back to          work.

19                       MR.    SELIGER:     Okay.        Exhibit 7.         That's

20   actually the text of -- photograph of text that she

21   sent .


                         THE COURT:        What's      the    question      for   her?

          Q.      (BY MR.      SELIGER)     Question         is,    Lemie   --

                         THE COURT:        And    is   this    already      in

     evidence ?
Apr.12,2014                    IV^^AS                                                                                ^ ,. /O^KaVV O
To whom it may concern                           ^                                                                       Q^0 ^p^. ^
My name is Lemlem Berhane. Iwork for the state of Texas under Health and Human Service Department. Iam also a
member and one of the board of elders in the Ethiopian Evangelical Christian Church. I just received a phone call from
mychurch that there is a notice for me and my Pastor to appear to acourt at 1:00PM tomorrow to witnessa casefor
Frank (a tenant that rented the church property.)

Iapologize sincerely however dueto my work situation for the State; Iam notable to get permission instantly. We are In
atightschedule to meet adeadline at my workto deliver a project. Also ourPastor, Pastor Melaku joined our church
recently. He spoke with me over the phone in regards to the notice. He was not here with the church when property
rented. He doesn't know the tenant. He moved to Austin to serve our church after the previous pastor retired recently.
Also he doesn't speakEnglish andthe courtwould need to arrange an Interpreter if he hasto come. However as a very
short noticeto arrange his schedule He also wanted me to send you an apology note that he won't be able to come for
tomorrow.


 Isigned up on the lease agreement forthe church when the property located at 2108 E. Yager Ln, Austin, TX78754 that
 belongs to the Ethiopian Evangelical Christian Church rented In Jury of 2012. The contract hasnot been renewed at this
 time. At the time we agreedthat this will probably be a short time lease and we will tell himto move if we decide to
 build a structure or sell the property. When the one year lease was over the church needed to use the space for the
 community development center and I was told to contact the tenant.

 Itexted the tenant back InSeptember 24,2013 telling him that the board of elders have decided to use the property for
 our community development starting January 2014 therefore he needs to move by December 31,2Q13. The tenant
 gave me reason of personal family problemsand requested to extend for him until end of January. I presented to the
 board and the board moved the date to end of January. Extending one month has been another cost for the church as
 we had to change so many plans and project schedules.

 Prior to havinga property manager to help us vacate the tenant from our property we tried everything possible
 numerous occasionscalling him textlng him Including writing a letter to him to co-operate with us to move out from the
 property. The tenant was notified In advance with formal letters, phone callsand text messages since September 24,
 2013. He failed to move out within the given three month period and he Isnow exhausting our time, patience, and
 resource by not abiding to the contract. We need the space to deliver our callto our community.

 Thank you;                                                                                                                r.



   j\^^M^^^v^^5^ C-^Ars^yv_
 Sincerely,




                                         CTt^,       ,-,—    . .,.-—!^.'.'.",„.'.. •:...i.. •..--•—• • • • ,   •••••TT    r--. —--^-r-r- ,.--...—_